Exhibit 10.1

 

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT, dated as of June 1, 2006 (the “Agreement”), by and between
Fog Cutter Capital Group Inc. (the “Company”), with its principal office at 1410
S.W. Jefferson Street, Portland, Oregon 97201 and Andrew A. Wiederhorn, residing
at 4311 S.W. Greenleaf Drive, Portland, Oregon 97221 (the “Executive”).

WITNESSETH:

WHEREAS, Executive is currently employed as the Chief Executive Officer of the
Company and is also the Chairman of the Board and a director of the Company; and

WHEREAS, the Company and Executive desire to amend and restate the terms of
Executive’s employment by the Company as set forth in the Amended and Restated
Employment Agreement (the “Prior Employment Agreement”) dated as of September 4,
1999 as amended and restated as of October 1, 2000, December 31, 2001 and June
30, 2003, by and between the Company and the Executive;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the parties agree as
follows:

1.                                      TERM OF EMPLOYMENT

Except for earlier termination as provided in Section 7 hereof, Executive’s
employment under this Agreement shall be for a three (3) year term (the
“Employment Term”) commencing on June 1, 2006 (the “Commencement Date”). 
Subject to Section 7 hereof, the Employment Term shall be automatically extended
for additional terms of successive two (2) year periods unless the Company or
Executive gives written notice of the termination of Executive’s employment
hereunder at least one hundred eighty (180) days prior to the expiration of the
then current Employment Term.  Executive’s employment under this Agreement
(prior to its amendment and restatement) commenced on September 4, 1999.

2.                                      POSITIONS

(a)                                  Executive shall serve as Chief Executive
Officer of the Company. Executive shall also serve on the Board of Directors of
the Company (the “Board”) as Chairman without additional compensation.  During
the Employment Term of this Agreement, the Company shall recommend the Executive
for election as a director and as Chairman.

(b)                                 Executive shall report directly to the Board
or other managing body of the Company and shall have such duties and authority,
consistent with his position as Chief Executive Officer of the Company, as shall
be determined from time to time by the Board, provided that Executive shall have
authority comparable to that of chief executive officers of United States public
companies that are similar in size and business to the Company.

(c)                                  During the Employment Term, Executive shall
devote substantially all of his business time, energy, skill and efforts to the
performance of his duties and responsibilities hereunder; provided, however,
that Executive shall be allowed to (i) serve as a director, employee or
consultant of companies solely owned by the Executive or by Executive’s


--------------------------------------------------------------------------------




family; (ii) serve as a director of other companies; (iii) engage in charitable
activities; and (iv) manage his personal financial and legal affairs.

3.                                      BASE SALARY

Commencing as of June 1, 2006, the Company shall pay Executive a base salary at
the annual rate of not less than $350,000 during the Employment Term.  Base
salary shall be payable in accordance with the usual payroll practices of the
Company (including withholding).  Executive’s base salary shall be subject to
annual review by the Board in June of each year and may be increased, but not
decreased, from time to time upon recommendation of the Compensation Committee
of the Board (the “Compensation Committee”).  The base salary determined as
aforesaid from time to time shall constitute “Base Salary” for purposes of this
Agreement.

4.                                      INCENTIVE COMPENSATION

(a)                                  Bonus

For each fiscal year during the Employment Term, the Company agrees to pay a
bonus for such year to Executive in an amount determined by the Compensation
Committee (“Bonus”).  Such annual Bonus shall be payable not later than January
of the year following the year for which the Bonus was payable or as otherwise
may be requested by Executive.  The Company and Executive shall consider whether
such Bonus shall be considered by shareholders as and to the extent required by
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”).

(b)                                  Options

In addition to the stock options (the “Initial Options”) previously granted to
Executive on shares of the Company’s common stock (the “Common Stock”) under the
Company’s Incentive Stock Plan (the “Incentive Stock Plan”), the Executive shall
continue to be entitled to participate in the Company’s Incentive Stock Plan and
receive nonqualified, incentive or other options (“Options”) to purchase shares
of the Company’s Common Stock under the Incentive Stock Plan as determined by
the Compensation Committee from time to time provided that the Incentive Stock
Plan is approved by the shareholders of the Company to the extent required by
Section 162(m) of the Code.  To the extent permitted under applicable law, any
Options granted to Executive hereunder (including the Initial Options) may be
assigned and transferred by Executive to entities created for or on behalf of
Executive’s immediate family for tax planning or other purposes.

(c)                                  Other Compensation

The Company may, upon recommendation of the Compensation Committee, award to
Executive such other bonuses and compensation as it deems appropriate and
reasonable.

5.                                      EMPLOYEE BENEFITS AND VACATION

(a)                                  During the Employment Term, Executive shall
be entitled to (i) participate in all pension, retirement, savings, health,
insurance, welfare and other employee benefit plans and arrangements, including,
without limitation, any nonqualified deferred compensation plans, maintained by
the Company from time to time for the benefit of the senior executives of the
Company in accordance with their respective terms as in effect from

2


--------------------------------------------------------------------------------




time to time, (ii) for the Executive’s convenience, safety, security and
efficiency, the use of private aircraft for personal and/or business-related
travel and (iii) the use of a current model luxury automobile.  To the extent
permitted under applicable law, the Company shall not treat as compensation to
Executive fringes and perquisites provided to Executive or the items under
Section 6 below.  The Executive shall reimburse the Company for personal related
travel on private aircraft in the amount of the Fuel Variable Charge then in
effect as determined from time to time in good faith by the Company and the
Executive

(b)                                  Under the Prior Employment Agreement and
prior to the enactment of the Sarbanes-Oxley Act, the Company had loaned
specified amounts to Executive (the “Executive Loans”) for various purposes,
including the purchase of shares of the Company’s Common Stock.  The Executive
Loans will be repaid in accordance with their terms.  The Company and Executive
acknowledge that such loans may not be modified or extended without violating
the provisions of the Sarbanes-Oxley Act.

(c)                                  During the Employment Term, Executive shall
be entitled to vacation each year in accordance with the Company’s policies in
effect from time to time, but in no event less than five (5) weeks paid vacation
per calendar year.  Executive shall also be entitled to such periods of sick
leave as is customarily provided by the Company for its senior executive
employees.

6.                                      BUSINESS EXPENSES/TEMPORARY RELOCATION

The Company shall also promptly reimburse Executive for the travel,
entertainment and other business expenses incurred by Executive in the
performance of his duties hereunder, in accordance with the Company’s policies
as in effect from time to time.  To the extent the Company requires the
Executive to relocate his residence on a temporary basis (for a period not to
exceed 24 months), the Company will pay such temporary housing and all related
temporary living expenses, including utilities, relocation costs, insurance and
maintenance.

7.                                      TERMINATION

(a)                                  Termination of an Executive

The employment of Executive under this Agreement shall terminate upon the
occurrence of any of the following events:

(i)                                     the death of Executive;

(ii)                                  the termination of Executive’s employment
by the Company due to Executive’s Disability pursuant to Section 7(b) hereof;

(iii)                               the termination of Executive’s employment by
Executive for Good Reason pursuant to Section 7(c) hereof or non-renewal or
expiration of the Employment Term;

(iv)                              the termination of Executive’s employment by
the Company without Cause;

(v)                                 the termination of employment by Executive
without Good Reason upon sixty (60) days prior written notice;

3


--------------------------------------------------------------------------------




(vi)                              the termination of employment by Executive for
any reason during the period commencing on the date of a Change in Control (as
such term is hereinafter defined) and ending on the day immediately prior to the
second anniversary of the Change in Control (such period being referred to
herein as the “Change in Control Protection Period”);

(vii)                           the termination of Executive’s employment by the
Company for Cause pursuant to Section 7(e); or

(viii)                        the retirement of Executive by the Company at or
after his sixty-fifth birthday to the extent such termination is specifically
permitted as a stated exception from applicable federal and state age
discrimination laws based on position and retirement benefits.

For purposes of this Agreement, the term “Change in Control” shall mean (i) any
“person” as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Act”), other than Andrew A. Wiederhorn
(or his affiliates), the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company or any company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of common stock of the Company, becoming the
“beneficial owner” (as defined in Rule 13d-3 under the Act), directly or
indirectly, of securities of the Company representing 25 percent or more of the
combined voting power of the Company’s then outstanding securities, (ii) during
any period of two consecutive years, individuals who at the beginning of such
period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in any of clauses (i), (iii) or (iv) of this
sentence or a director whose initial assumption of office occurs as a result of
either an actual or threatened election contest (as such terms are used in Rule
14a-11 promulgated under the Act) or other actual or threatened solicitation of
proxies or consents by or on behalf of a person other than a member of the
Board) whose election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least 2/3rds of the directors then
still in office who were either directors at the beginning of such two year
period or whose elect or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the Board, (iii) the
merger or consolidation of the Company with any other corporation, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50 percent of the combined voting power of the
voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation (provided that a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no person (other than those covered in the
exceptions in clause (i) of this sentence) acquires more than 25 percent of the
combined voting power of the Company’s then-outstanding securities shall not
constitute a Change in Control) or (iv) approval by the shareholders of the.
Company of a-plan of complete liquidation of the Company or the closing of the
sale or disposition by the Company of all or substantially all of the Company’s
assets other than the sale of all or substantially all of the assets of the
Company to a person or persons who beneficially own, directly or indirectly, at
least 50 percent or more of the combined voting power of the outstanding voting
securities of the Company at the time of such sale.

4


--------------------------------------------------------------------------------




 

(b)                                  Disability

If, by reason of the same or related physical or mental reasons, Executive is
unable to carry out Executive’s material duties pursuant to this Agreement for
more than six (6) months in any twelve (12) consecutive month period (a
“Disability”) as determined and certified in writing by two (2) licensed
physicians, one of which is Executive’s regular attending physician, the Company
may terminate Executive’s employment for Disability upon thirty (30) days prior
written notice, by a notice of Disability termination, at any time thereafter
during such twelve (12) month period in which Executive is unable to carry out
his duties as a result of the same or related physical or mental illness. Such
termination shall not be effective if Executive returns to the full time
performance of his material duties within such thirty (30) day notice period.

(c)                                  Termination For Good Reason

A Termination for Good Reason means a termination by Executive by written notice
given within sixty (60) days after the occurrence of the Good Reason event. For
purposes of this Agreement, “Good Reason” shall mean the occurrence or failure
to cause the occurrence, as the case may be, without Executive’s express written
consent, of any of the following circumstances, unless such circumstances are
fully corrected prior to the date of termination specified in the Notice of
Termination for Good Reason (as defined in Section 7(d) hereof): (i) any
material diminution of Executive’s positions, duties or responsibilities
hereunder (except in each case in connection with the termination of Executive’s
employment for Cause or Disability or as a result of Executive’s death, or
temporarily as a result of Executive’s illness or other absence or as a result
of non-renewal or expiration of the Employment Term), or the assignment to
Executive of duties or responsibilities that are inconsistent with Executive’s
position as Chief Executive Officer; (ii) removal of Executive from, or the non
re-election of Executive to, the positions with the Company specified herein;
(iii) a relocation of the Company’s principal United States executive offices to
a location more than fifty (50) miles from Portland, Oregon, or a relocation of
Executive away from such principal United States executive office; (iv) a
failure by the Company (A) to continue any bonus plan, program or arrangement in
which Executive is entitled to participate (the “Bonus Plans”) as of June 30,
2002, provided that any such Bonus Plans may be modified at the Company’s
discretion from time to time but shall be deemed terminated if (x) any such plan
does not remain substantially in the form (and substance) in effect prior to
such modification and (y) if plans providing Executive with substantially
similar benefits are not substituted therefore (“Substitute Plans”), or (B) to
continue Executive as a participant in the Bonus Plans and Substitute Plans on
at least the same basis (as of June 30, 2003) as to potential amount of the
bonus and substantially the same level of criteria for achievability thereof as
Executive participated in immediately prior to any change in such plans or
awards, in accordance with the Bonus Plans and the Substitute Plans; (v) any
material breach by the Company of any material provision of this Agreement; (vi)
executive’s removal from or failure to be reelected to the Board or removal or
failure to be elected Chairman of the Board; (vii) a failure of any successor to
the Company to assume in a writing delivered to Executive upon the assignee
becoming such the obligations of the Company hereunder; or (viii) a failure of
the Company to deliver an award of Options awarded by the Compensation Committee
to Executive in accordance with Section 4 hereof, unless the applicable
circumstances under (i) through (viii) are fully corrected prior to the date of
termination specified in the notice of termination for Good Reason.

5


--------------------------------------------------------------------------------




 

(d)                                  Notice of Termination for Good Reason

A notice of termination for Good Reason shall mean a notice that shall indicate
the specific termination provision in Section 7(c) relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination for Good Reason.  The failure by Executive to set forth in
the notice of termination for Good Reason any facts or circumstances which
contribute to the showing of Good Reason shall not waive any right of Executive
hereunder or preclude Executive from asserting such fact or circumstance in
enforcing his rights hereunder.  The notice of termination for Good Reason shall
provide for a date of termination not less than fifteen (15) nor more than sixty
(60) days after the date such notice of termination for Good Reason is given.

(e)                                  Cause

Subject to the notification provisions of Section 7(f) below, Executive’s
employment hereunder may be terminated by the Company for Cause.  For purposes
of this Agreement, the term “Cause” shall be limited to (i) willful misconduct
by Executive with regard to the Company or its business which has a material
adverse effect on the Company; (ii) the refusal of Executive to follow the
proper written direction of the Board of the Company, provided that the
foregoing refusal shall not be “Cause” if Executive in good faith believes that
such direction is illegal, unethical, immoral or detrimental to interests of the
Company or could otherwise result in a breach by Executive of Executive’s
fiduciary duty and promptly so notifies the Board; (iii) Executive being
convicted of a felony (other than a felony involving a traffic offense)
involving the Company; (iv) the breach by Executive of any fiduciary duty owed
by Executive to the Company which has a material adverse effect on the Company;
or (v) Executive’s material fraud with regard to the Company.

(f)                                    Notice of Termination for Cause

A notice of termination for Cause shall mean a notice that shall indicate the
specific termination provision in Section 7(e) relied upon and shall set forth
in reasonable detail the facts and circumstances which provide a basis for
termination for Cause.  Further, a notice of termination for Cause shall be
required to include a copy of a resolution duly adopted by at least two-thirds
(2/3rds) of the entire Board at a meeting of the Board which was called for the
purpose of considering such termination and at which Executive  and his
representatives had the right to attend and address the Board, finding that, in
the good-faith opinion of the Board, Executive engaged in conduct set forth in
the definition of “Cause” herein and specifying the particulars thereof in
reasonable detail.  The date of termination for a termination for Cause shall be
the date indicated in the notice of termination.  Any purported termination for
Cause which is held by a court or arbitrator not to have been based on the
grounds set forth in this Agreement or not to have followed the procedures set
forth in this Agreement shall be deemed a termination by the Company without
Cause.

8.                                      CONSEQUENCES OF TERMINATION OF
EMPLOYMENT

(a)                                  Death

If Executive’s employment is terminated during the Employment Term by reason of
Executive’s death, the employment period under this Agreement shall

6


--------------------------------------------------------------------------------




terminate without further obligations to Executive’s legal representatives under
this Agreement except for: (i) any compensation earned but not yet paid,
including without limitation, any unpaid Bonus due, any amount of Base Salary or
deferred compensation accrued or earned but unpaid, any accrued vacation payable
pursuant to the Company’s policies and any unreimbursed business expenses
payable pursuant to Section 6 which amounts shall be promptly paid in a lump sum
to the trustee of the Tiffany and Andrew Wiederhorn Revocable Trust dated
September 22, 1987, as amended; (ii) the product of (x) Executive’s annual Bonus
for the fiscal year prior to Executive’s death, multiplied by (y) a fraction,
the numerator of which is the number of days of the current fiscal year during
which the Executive was employed by the Company, and the denominator of which is
365, which bonus shall be paid when bonuses for such period are paid to the
other executives; (iii) full accelerated vesting under all outstanding
equity-based and long-term incentive plans (with options remaining outstanding
as provided under the applicable stock option plan and a pro rata payment under
any long term incentive plans based on actual coverage under such plans at the
time payments normally would be made under such plans); (iv) subject to Section
10 hereof, any other amounts or benefits owing to Executive under the then
applicable employee benefit plans or policies of the Company, which shall be
paid in accordance with such plans or policies; (v) payment on a monthly basis
of six months of Executive’s Base Salary on the date of death, which shall be
paid to the trustee of the Tiffany and Andrew Wiederhorn Revocable Trust dated
September 22, 1987, as amended; (vi) any outstanding Executive Loans shall
become due and payable in accordance with their terms; and (vii) payment of
COBRA coverage premiums for Executive’s spouse and dependents to the extent, and
so long as, they remain eligible for COBRA coverage, but in no event more than
three years.  Section 12 hereof shall also continue to apply.

(b)                                  Disability

If Executive’s employment is terminated by reason of Executive’s Disability,
Executive shall be entitled to receive (i) the payments and benefits to which
his representatives would be entitled in the event of a termination of
employment by reason of his death and (ii) all disability benefits provided for
under the Company’s employee benefits plans. Section 12 hereof shall also
continue to apply.

(c)                                  Termination by Executive for Good Reason or
for any reason during the Change in Control Protection Period or Termination by
the Company without Cause or non-extension of the term by the Company.

If (i) outside of the Change in Control Protection Period, Executive terminates
his employment hereunder for Good Reason during the Employment Term, (ii) a
Change in Control occurs and during the Change in Control Protection Period
Executive terminates his employment for any reason, (iii) Executive’s employment
with the Company is terminated by the Company without Cause, or (iv) Executive’s
employment with the Company terminates as a result of the Company giving notice
of nonextension of the Employment Term pursuant to Section 1 hereof, Executive
shall be entitled to receive (A) in a lump sum within ten (10) business days
after such termination (1) three times Executive’s Base Salary in effect of the
date of termination, (2) three times the highest

7


--------------------------------------------------------------------------------




annual bonus paid or payable to Executive for any of the previous three
completed fiscal years by the Company and its predecessors, (3) any unreimbursed
business expenses payable pursuant to Section 6, and (4) any Base Salary, Bonus,
vacation pay or other deferred compensation accrued or earned under law or in
accordance with the Company’s policies but not yet paid at the date of
termination; (B) accelerated full vesting under all outstanding equity-based and
long-term incentive plans with Options remaining outstanding as provided under
the applicable stock option plan and a pro rata payment under any long term
incentive plans based on actual coverage under such plans payment being made at
the time payments would normally be made under such plans; (C) subject to
Section 10 hereof, any other amounts or benefits due Executive under the then
applicable employee benefit plans of the Company as shall be determined and paid
in accordance with such plans, policies and practices; (D) three (3) years of
additional service and compensation credit (at his then compensation level) for
pension purposes under any defined benefit type qualified or nonqualified
pension plan or arrangement of the Company, measured from the date of
termination of employment and not credited to the extent that Executive is
otherwise entitled to such credit during such three (3) year period, which
payments shall be made through and in accordance with the terms of the
nonqualified defined benefit pension arrangement if any then exists, or, if not,
in an actuarially equivalent lump sum (using the actuarial factors then applying
in the Company’s defined benefit plan covering Executive); (E) three (3) years
of the maximum Company contribution (assuming Executive deferred the maximum
amount and continued to earn his then current salary) measured from the date of
termination under any type of qualified or nonqualified 401(k) plan (payable at
the end of each such year); (F) any outstanding Executive Loans shall become due
and payable in accordance with their terms; and (G) payment by the Company of
the premiums for the Executive (except in the case of death) and his spouse’s
and dependents’ health coverage for three (3) years under the Company’s health
plans which cover the senior executives of the Company or materially similar
benefits.  Payments under (F) above may, at the discretion of the Company, be
made by continuing participation of Executive in the plan as a terminee, by
paying the applicable COBRA premium for Executive and his spouse and dependents,
or by covering Executive and his spouse and dependents under substitute
arrangements, provided that, to the extent Executive incurs tax that he would
not have incurred as an active employee as a result of the aforementioned
coverage or the benefits provided thereunder, Executive shall receive from the
Company an additional payment in the amount necessary so that he will have no
additional cost for receiving such items or any additional payment.  In the
circumstances described in each of (1) through (4) above, Section 12 hereof
shall also continue to apply.  The Company may in its discretion make the
payments under (A)(1) above subject to the delivery by Executive of a Waiver and
General Release of Claims in the form attached hereto as Exhibit 1 on the date
of termination (subject to any claim or waiver arising between the date hereof
and the date of termination).

(d)                                  Termination for Cause or Voluntary
Resignation without Good Reason or Retirement

If Executive’s employment hereunder is terminated:

(i)                                     by the Company for Cause,

(ii)                                  by Executive without Good Reason, or

8


--------------------------------------------------------------------------------




(iii)                               by the Company pursuant to Section
7(a)(viii) hereof, Executive shall be entitled to receive only his Base Salary
through the date of termination and any unreimbursed business expenses payable
pursuant to Section 6.  In addition, any outstanding Executive Loans shall
become due and payable in accordance with their terms.  All other benefits
(including, without limitation, Options) due Executive following such
termination of employment shall be determined in accordance with the plans,
policies and practices of the Company.  In the circumstances described in this
Section 8(d), Section 12 hereof shall continue to apply.

(e)                                  Access to Books And Records

Following termination of employment of the Executive, the Company shall permit
such Executive reasonable access to retrieve personally (or by his designated
representatives) any and all personal files, personal copies of Company files,
and property that are stored at the Company. Additionally, subject to
reimbursement of any out-of-pocket costs and expenses, the Company shall permit
such Executive and his designated representatives and agents reasonable access
to all of the Company’s files, books and records, independent accountants and
attorneys, as requested by him, subject to any confidentiality agreements in
effect between the Executive and the Company.

9.                                      LITIGATION; COOPERATION; CONSULTATION

(a)                                  Executive agrees that for the Employment
Term and thereafter, he will reasonably cooperate with the Company and exercise
good faith efforts in the defense of any claim or investigation, civil or
governmental, brought against Company or any of its current, former or future
directors or officers of which Executive has any personal knowledge, and Company
agrees it will reimburse Executive’s reasonable out-of-pocket expenses
(including attorney’s fees and disbursements and costs) in providing such
assistance. In addition, Executive agrees to reasonably provide specific
operations information to the Company as reasonably requested in a reasonable
and timely manner to assist the Company in continuing and completing job tasks,
activities, assignments, and in continuing effective relationships with business
partners by responding to reasonable inquiries as needed by telephone at no
additional cost to the Company beyond what is provided by this Agreement,
including reimbursement of Executive’s reasonable out-of-pocket expenses in
providing such information and other assistance.

(b)                                 The Company agrees that, in addition to and
without limiting the Company’s obligation hereunder and otherwise, for the
Employment Term and thereafter, the Company will reasonably cooperate with
Executive and exercise good faith efforts in the defense of any claim or
investigation, civil or governmental, brought against Executive of which the
Company or its employees, officers or directors have any knowledge.

10.                               NO MITIGATION; NO SET-OFF.

In the event of any termination of employment under Section 8, Executive shall
be under no obligation to seek other employment and, except as explicitly set
forth herein, there shall be no offset against any amounts due Executive under
this Agreement on account of any remuneration attributable to any subsequent
employment that Executive may obtain. Any amounts due under Section 8 are in the
nature of severance payments, or liquidated damages, or both, and are not in the
nature of a penalty. Such amounts are in lieu of any amounts payable under any
other salary

9


--------------------------------------------------------------------------------




continuation or cash severance arrangement of the Company and to the extent paid
or provided under any other such arrangement shall be offset from the amount due
hereunder.

11.                               DETRIMENTAL ACTIVITY

(a)                                  Executive agrees that he will not engage in
Detrimental Activity (other than as required or compelled by statute or other
law or by court order or subpoena or in connection with court testimony or
deposition) during the Employment Term and following the date of Executive’s
termination.  For purposes of this Agreement, “Detrimental Activity” shall mean:
(i) the disclosure to anyone outside the Company, or the use in any manner other
than in the furtherance of the Company’s business, without written authorization
from the Company, of any confidential information or proprietary information of
the Company (Executive acknowledges and agrees that (i) this is in addition to
his obligations under the confidentiality agreement between Executive and the
Company dated December 15, 1999 and (ii) such agreement remains in full force
and effect); (ii) any attempt, directly or indirectly by Executive of
Solicitation (as defined below) within 6 months of the end of the Employment
Term; (iii) any conduct by Executive which is Self-Dealing and which would
conflict with the Company’s interests; (iv) Executive’s Disparagement (as
defined herein), or inducement of others to do so, of the Company or its past
and present officers, directors, employees or products; or (v) without written
authorization from the Company, during the period ending 3 months after the end
of the Employment Term, the rendering of services for any organization, or
engaging, directly or indirectly, in any business, which is competitive with the
Company; provided, however, that owning a less than 5% interest in a publicly
traded company shall not be viewed as breaching clause (v) of the definition of
“Detrimental Activity”.  For purposes of this Agreement, “Disparagement” means
making comments or statements to the press, the Company’s employees, consultants
or any individual or entity with whom the Company has a business relationship or
otherwise taking any similar action which could reasonably be expected to
adversely affect in any manner: the conduct of the business of the Company
(including, without limitation, any products or business plans or prospects); or
the business reputation of the Company, or any of its products, or its past or
present officers, directors or employees. For purposes of this Agreement,
“Solicitation” shall mean recruiting, soliciting or inducing of any nonclerical
employee or employees of the Company to terminate his or her employment with, or
otherwise cease his or her relationship with, the Company or hiring or assisting
another person or entity to hire (including, but not limited to identifying a
nonclerical employee to another employer for employment) any nonclerical
employee of the Company or any person who within six (6) months before had been
a nonclerical employee of the Company; or, soliciting or inducing any customer
of the Company to cease his or her relationship with the Company. For purposes
of this Agreement, “Self Dealing” means, whether during or after the Employment
Term, the use of assets, liabilities or resources of the Company (including
assets or liabilities contemplated to be acquired or incurred by the Company at
the time of termination) or confidential or proprietary information of the
Company by Executive for Executive’s personal benefit, including any such use in
the direct or indirect purchase or sale of, or loan or investment of any type
in, any assets of the Company by Executive or for Executive’s benefit or between
Executive and a third party which is unrelated to the Company, without the
Company’s prior written authorization.

(b)                                 The Company agrees that it shall not, and
that it shall cause its employees, officers and directors to not, make comments
or statements, or induce others to make comments or statements, to the press or
any individual or entity which could reasonably be expected to

10


--------------------------------------------------------------------------------


adversely affect in any manner the business or personal reputation of
Executive.  The Company agrees that it shall not issue any press release in
connection with the termination of Executive’s employment with the Company
without Executive’s prior written approval of such press release (other than as
required by law or regulation).

12.                               INDEMNIFICATION

(a)                                  The Company agrees that if Executive is
made a party to or threatened to be made a party to any action, suit or
proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of the fact that he is or was a director or officer of
the Company, or is or was serving at the request of the Company as a director,
officer, member, employee, fiduciary or agent of another corporation or of a
partnership, joint venture, trust, other enterprise or non-profit organization,
including, without limitation, service with respect to employee benefit plans,
whether or not the basis of such Proceeding is alleged action in an official
capacity as a director, officer, member, employee, fiduciary or agent while
serving as a director, officer, member, employee, fiduciary or agent, he shall
be indemnified and held harmless by the Company to the fullest extent authorized
by Delaware law, as the same exists or may hereafter be amended, against all
Expenses incurred or suffered by Executive in connection therewith, and such
indemnification shall continue as to Executive even if Executive has ceased to
be an officer, director, member, fiduciary or agent, or is no longer employed by
the Company, and shall inure to the benefit of his heirs, executors and
administrators.

(b)                                 As used in this Agreement, the term
“Expenses” shall include, without limitation, damages, losses, judgments,
liabilities, fines, penalties, excise taxes, settlements and costs, attorneys’
fees, accountants’ fees, and disbursements and costs of attachment or similar
bonds, investigations and any expenses of establishing a right to
indemnification under this Agreement.

(c)                                  Expenses incurred by Executive in
connection with any Proceeding shall be paid by the Company in advance upon
request of Executive and the giving by Executive of any undertakings required by
applicable law.

(d)                                 Executive shall give the Company notice of
any claim made against him for which indemnity will or could be sought under
this Agreement. In addition, Executive shall give the Company such information
and cooperation as it may reasonably require and as shall be within Executive’s
power and at such times and places as are reasonably convenient for Executive.

(e)                                  With respect to any Proceeding as to which
Executive notifies the Company of the commencement thereof:

(i)                                     The Company will be entitled to
participate therein at its own expense; and

(ii)                                  Except as otherwise provided below, to the
extent that it may wish, the Company jointly with any other indemnifying party
similarly notified will be entitled to assume the defense thereof, with counsel
reasonably satisfactory to Executive. Executive also shall have the right to
employ his own counsel in such action, suit or proceeding and the fees and
expenses of such counsel shall be at the expense of the Company.

11


--------------------------------------------------------------------------------




(f)                                    The Company shall not be liable to
indemnify Executive under this Agreement for any amounts paid in settlement of
any action or claim effected without its written consent. The Company shall not
settle any action or claim in any manner which would impose any penalty or
limitation on Executive, or which would adversely affect Executive’s reputation
or standing in the business community without Executive’s written consent.
Neither the Company nor Executive will unreasonably withhold or delay their
consent to any proposed settlement.

(g)                                 The right to indemnification and the payment
of expenses incurred in defending a Proceeding in advance of its final
disposition conferred in this Section 12 shall not be exclusive of any other
right which Executive may have or hereafter may acquire under any statute,
provision of the certificate of incorporation or by-laws of the Company,
agreement, vote of stockholders or disinterested directors or otherwise.

(h)                                 The Company hereunder agrees to obtain
officer and director liability insurance policies covering Executive and shall
maintain at all times following the Commencement Date and during the Employment
Term coverage under such policies in the aggregate with regard to all officers
and directors, including Executive, of an amount not less than $10 million.

13.                               [INTENTIONALLY LEFT BLANK]

14.                               LEGAL AND OTHER FEES AND EXPENSES.

In addition to any other provision of this Agreement, in the event that a claim
or payment or benefits under this Agreement is disputed, the Company shall pay
all reasonable attorney, accountant and other professional fees and reasonable
expenses incurred by Executive in pursuing such claim, unless the claim by
Executive is found to be frivolous by any court or arbitrator.

15.                               ARBITRATION

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration conducted in the City of Portland in
the State of Oregon under the Commercial Arbitration Rules then prevailing of
the American Arbitration Association and such submission shall request the
American Arbitration Association to: (i) appoint an arbitrator experienced and
knowledgeable concerning the matter then in dispute; (ii) require the testimony
to be transcribed; (iii) require the award to be accompanied by findings of fact
and the statement for reasons for the decision; and (iv) request the matter to
be handled by and in accordance with the expedited procedures provided for in
the Commercial Arbitration Rules. The determination of the arbitrators, which
shall be based upon a DE NOVO interpretation of this Agreement, shall be final
and binding and judgment may be entered on the arbitrators’ award in any court
having jurisdiction. All costs of arbitration, including the costs of the
American Arbitration Association and the arbitrator, shall be borne by the
Company.

16.                               MISCELLANEOUS

(a)                                  Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of Oregon without reference to principles of conflicts of laws.

12


--------------------------------------------------------------------------------




 

(b)                                  Entire Agreement/Amendments

This Agreement and the instruments contemplated herein, contain the entire
understanding of the parties with respect to the employment of Executive by the
Company from and after the Commencement Date and supersedes any prior
agreements, whether written or otherwise, between the Company and Executive.
There are no restrictions, agreements, promises, warranties, covenants or
undertakings between the parties with respect to the subject matter herein other
than those expressly set forth herein and therein. This Agreement may not be
altered, modified, or amended except by written instrument signed by the parties
hereto.

(c)                                  No Waiver

The failure of a party to insist upon strict adherence to any term of this
Agreement on any occasion shall not be considered a waiver of such party’s
rights or deprive such party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement. Any such waiver must
be in writing and signed by Executive or an authorized officer of the Company,
as the case may be.

(d)                                  Assignment

This Agreement shall not be assignable by Executive. This Agreement shall be
assignable, with the consent of Executive, by the Company only to an acquiror of
all or substantially all of the assets of the Company, provided such acquiror
promptly assumes all of the obligations hereunder of the Company in a writing
delivered to Executive and otherwise complies with the provisions hereof with
regard to such assumption.

(e)                                  Successors; Binding Agreement; Third Party
Beneficiaries.

This Agreement shall inure to the benefit of and be binding upon parties hereto
and their personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees legatees and permitted assignees of
the parties hereto. If Executive dies while any amount would still be payable
hereunder if Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of the Agreement to
the personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees, legatees and permitted assignees of the parties
hereto.

(f)                                    Communications

For the purpose of this Agreement, notices and all other communications provided
for in this Agreement shall be in writing and shall be deemed to have been duly
given (i) when faxed or delivered, and (ii) two business days after being mailed
by United States registered or certified mail, return receipt requested, postage
prepaid, addressed to the respective addresses set forth on the initial page of
this Agreement, provided that all notices to the Company shall be directed to
the attention of each of the President, Chief Financial Officer and the Chairman
of the Compensation Committee of the Company, or to such other address as any
party may have furnished to the other in writing in accordance herewith.  Notice
of change of address shall be effective only upon receipt.

13


--------------------------------------------------------------------------------




 

(g)                                 Withholding Taxes

The Company may withhold from any and all amounts payable under this Agreement
such federal, state and local taxes as may be required to be withheld pursuant
to any applicable law or regulation.

(h)                                 Survivorship

The respective rights and obligations of the parties hereunder shall survive any
termination of Executive’s employment.

(i)                                    Counterparts

This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

(j)                                    Headings

The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.

14


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

FOG CUTTER CAPITAL GROUP INC.

 



 

 

 

 

By:

/s/ R. Scott Stevenson

 

 

Name: R. Scott Stevenson

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

/s/ Andrew A. Wiederhorn

 

 

Andrew A. Wiederhorn, in his

 

 

individual capacity

 

15


--------------------------------------------------------------------------------




 

EXHIBIT 1

MUTUAL WAIVER AND GENERAL RELEASE OF CLAIMS

To:          Fog Cutter Capital Group Inc.
                1410 S.W. Jefferson Street
                Portland, Oregon 97201

1.                                       (a)           In consideration for the
payment and/or other benefits to be provided me pursuant to my Employment
Agreement with the Company dated as of July 1, 2003 (the “Employment
Agreement”), I, for myself and for my heirs, executors, administrators, and
assigns (hereinafter referred to collectively as “Releasors”), forever release
and discharge the Company and any and all of its subsidiaries, divisions,
affiliated entities, employee benefit and/or pension plans or funds, successors
and assigns, and all of its or their past and present officers, directors,
members, shareholders, trustees, agents and employees (hereinafter referred to
as the “Entities and Persons”), from any and all claims, demands, cause of
action, fees and liabilities of any kind whatsoever, whether known or unknown,
which I ever had, or may have, or now have, against the Entities and Persons by
reason of any actual or alleged act, omission, transaction, practice, conduct,
occurrence, or other matter up to and including the date of this Mutual Waiver
and General Release (other than ongoing obligations of the Company or Executive
under the Employment Agreement).

(b)                                 In consideration for the delivery of this
Mutual Waiver and General Release, and for other good and valuable consideration
the receipt and sufficiency of which are acknowledged and agreed, the Company,
for itself and for its successors and assigns, forever releases and discharges
me and my heirs, executors, administrators and assigns, from any and all claims,
demands, causes of action, fees and liabilities of any kind whatsoever, whether
known or unknown, which the Company ever had, or may have, or now has, against
me or my heirs, executors, administrators or assigns by reason of any actual or
alleged act, omission, transaction, practice, conduct, occurrence, or other
matter up to and including the date of this Mutual Waiver and General Release
and with regard to my termination of employment.

2.                                       Without limiting the generality of the
foregoing, this Mutual Waiver and General Release is intended to and shall
release the Entities and Persons from any and all claims, whether known or
unknown, which Releasors ever had, now have, or may have up to and including the
date of this Mutual Waiver and General Release against the Entities and Persons
arising out of my employment with the Company, including, but not limited to:
(i) any claim under Title VII of the Civil Rights Act, as amended; (ii) any
other claim (whether based on federal, state, or local law, statutory or
decisional) relating to or arising out of my employment by the Company, or the
terms and conditions of such employment; (iii) any claim under the Age
Discrimination in Employment Act, as amended; (iv) any claim under applicable
state or local law against discrimination; (v) any claim for attorneys’ fees,
costs, disbursements and/or the like; or (vi) any claim under, with regard to,
or in connection with my Employment Agreement or any agreement or plan with
regard to equity, incentive or deferred compensation (other than ongoing
obligations of the Company or Executive under the Employment Agreement).

3.                                       Notwithstanding the foregoing, the
foregoing release shall not cover rights of indemnification to which I was
entitled immediately prior to my termination date under the Company’s
Certificate of

16


--------------------------------------------------------------------------------




Incorporation or By-laws, or Section 12 of the Employment Agreement or otherwise
with regard to my service as an officer of the Company.

4.                                       (a)           I agree that I will not,
from any source or proceeding, seek or accept any award or settlement with
respect to any claim or right covered by Section 1(a) above. In addition to the
foregoing, except as otherwise prohibited by law, I represent and warrant that I
will not sue or commence any proceeding (judicial or administrative), or
participate in any action, suit or proceeding, against any of the Entities and
Persons, with respect to any act, event, occurrence, or any alleged failure to
act, released hereunder.

(b)                                 The Company hereby agrees that it will not,
from any source or proceeding, seek or accept any award or settlement with
respect to any claim or right covered by Section 1(b) hereof. In addition to the
foregoing, except as otherwise prohibited by law, the Company represents and
warrants that it will not sue or commence any proceeding (judicial or
administrative), or participate in any action, suit or proceeding, against me or
any of my heirs, executors, administrators or assigns with respect to any act,
event or occurrence, or any alleged failure to act, released hereunder.

5.                                       The interpretation of this Mutual
Waiver and General Release will be governed by the law of the State of New York
without reference to principles of conflict of laws. In the event any provision
of this Mutual Waiver and General Release shall be held invalid or unenforceable
by any court of competent jurisdiction, such holding shall not invalidate or
render unenforceable any other provision of this Mutual Waiver and General
Release.

6.                                       This Mutual Waiver and General Release
is not intended, and shall not be construed, as an admission that the Entities
and Persons or I have violated any federal, state or local law (statutory or
decisional), ordinance or regulation, breached any contract or committed any
wrong whatsoever.

7.                                       I acknowledge that I have been advised
by the Company to consult an attorney before signing this Mutual Waiver and
General Release and that I have executed this Mutual Waiver and General Release
after having had the opportunity to consult with an attorney of my choice.

8.                                       I further acknowledge that I have read
this Mutual Waiver and General Release in full, have had seven (7) days to
consider the terms of this Mutual Waiver and General Release, that I fully
understand the terms, and that I have knowingly and voluntarily assented to all
the terms and conditions contained herein.

9.                                       I further acknowledge that after
executing this Mutual Waiver and General Release I have seven (7) days to revoke
it by delivery of a Notice of Revocation to the Company prior to the eighth day
after execution and delivery by me of the Mutual Waiver and General Release. I
understand that if so revoked by me, the Company’s obligations under this Mutual
Waiver and General Release are null and void.

10.                                 The parties hereto understand that this
Mutual Waiver and General Release, and the Employment Agreement constitute the
complete understanding between such parties and that no other promises or
agreements shall be binding unless in writing and signed by both such parties.

17


--------------------------------------------------------------------------------




 

Dated:

FOG CUTTER CAPITAL GROUP INC.

 

 

Signature:

By:

 

 

 

 

 

 

 

 

 

 

 

ANDREW A WIEDERHORN

 

18


--------------------------------------------------------------------------------